--------------------------------------------------------------------------------

Exhibit 10.1
 
EXCLUSIVE LICENSE AGREEMENT
 
This Exclusive License Agreement (the "Agreement") is made by and between
Sequiam Biometrics Inc. with offices at 300 Sunport Lane, Orlando Florida,
32809, hereinafter referred to as "Sequiam"), and Tacoma Technology Inc. from
Address: 1F No 23 Lane 19, Laioning Street, Taipei, Taiwan 104, web site:
(www.tacoma.com.tw) (hereinafter referred to as “Tacoma").
 
Whereas, the parties hereto enter into an agreement on an exclusive basis to
govern the manufacturing and distribution of Tacoma’s products listed in Exhibit
A attached to and made a part of this Agreement (hereinafter called "Products”).
 
Now therefore, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which hereby acknowledged, the parties and assigns hereto agree to be legally
bound, as follows:
 
Article 1 - LICENSE GRANT
 
1.1
Subject to the terms and conditions of this Agreement, Tacoma hereby grants to
Sequiam an exclusive, nontransferable, revocable, world-wide, royalty-bearing
license to manufacture, use, sell or offer for sale Licensed Tacoma Products.

 
1.2
Tacoma hereby agrees not to grant to any other party a license to Tacoma
Products in accordance with the grant hereinabove as long as Sequiam abides by
the terms and conditions of this Agreement.

 
Article 2 - Appointment


A)   Manufacturer Appointment:  Tacoma hereby appoints Sequiam for the term of
this Agreement, as its exclusive manufacturer for all of its Products
(hereinafter referred to as “Tacoma Products”) in the "Territory". Sequiam
hereby accepts such appointment and agrees to manufacture Tacoma Products for
sale in the territory within the terms of this Agreement. The Territory is
defined to include the following regions: World Wide.


B)   Distributor Appointment:  Tacoma hereby appoints Sequiam for the term of
this Agreement, as its exclusive biometric distributor and to sell and
distribute Tacoma Products. Sequiam hereby accepts such appointment and agrees
to distribute Tacoma Products for Tacoma beginning with Tacoma Products listed
in Exhibit A. The Territory for distribution is defined to include the following
regions: North America, South America, Europe, Africa
 
2.1
The terms of this Agreement shall be from April 10th, 2006 until April 10th,
2012. Thereafter, this agreement shall be automatically renewed for additional
terms of twenty-four (24) consecutive months unless either party notifies the
other of non-renewal with at least 30 days notice. Any expiration shall not
modify or alter any of the rights or obligations of the parties, which arose
prior to such expiration.

 
2.2
In exchange for considerations within this agreement Sequiam shall lend to
Tacoma $20,000 per month for the first 24 months of this agreement. Terms of the
loan will be covered in a separate agreement. Tacoma shall make payments against
the loan on a monthly basis as described in section 4.31 of this agreement.



2.3
Existing inventory. Under the terms of this agreement Tacoma may sell inventory
that existed in their warehouse before April 10th, 2006.



2.4
Consignment. Sequiam shall consign products from it’s own product line
(hereinafter “Sequiam Products”) for sale with Tacoma under a separate
consignment agreement.



2.5
Tacoma Royalties. Tacoma shall receive a royalty on Tacoma Products on a per
unit basis equal to the sum of 7% of monies received. This payment shall be
calculated and paid by wire transfer to Tacoma every 30 days.



2.6
License Granted. Tacoma shall grant Sequiam an exclusive license to manufacture
and sell Tacoma Products.

 

--------------------------------------------------------------------------------


 
2.7
Option to Purchase Tacoma. Sequiam shall have the option at any time during the
duration of this agreement to purchase Tacoma for the sum of $2,000,000 US
Dollars or cash equivalent.

 
Article 3 Termination
 
3.1
Events of Default. Either party may terminate this Agreement if:

 

 
3.1.1
The other party breaches any material term or condition of this Agreement and
fails to cure such breach within sixty (60) days after the due date (with
respect to any payment default) or within ninety (90) days after receipt of
written notice for any other breach;

 

 
3.1.2
The other party files a voluntary or is subject to an involuntary petition in
bankruptcy, commences a liquidation and dissolution or voluntarily assigns its
assets for the benefit of creditors. In the event Tacoma becomes insolvent all
terms of technology licensing to Sequiam for Tacoma Products remain in effect as
long as Sequiam offers equal royalty payments for sales of Tacoma Products to
any successor in interest to Tacoma’s assets.



3.2
Neither Party shall be relieved of any obligation or liability under this
Agreement arising from any act or omission committed prior to the effective date
of such termination.

 
3.3
From and after any termination of this Agreement, Sequiam shall have the right
to sell any Licensed Products that Sequiam had already manufactured prior to
termination, provided that all royalties and reports required hereinabove shall
be timely submitted to Tacoma.



3.4
The rights and remedies granted herein, and any other rights or remedies which
the Parties may have, either at law or in equity, are cumulative and not
exclusive of others. On any termination, Sequiam shall duly account to Tacoma
and transfer to it all rights to which Tacoma may be entitled under this
Agreement.

 
 
Article 4 - Sequiam’s Duties
 
4.1
Delivery. Sequiam will use all commercially reasonable efforts to deliver Tacoma
Products in accordance with any purchase order. Risk of loss or damage to Tacoma
Products delivered by Sequiam passes to Tacoma on delivery by Sequiam to the
common courier.

 
4.2
Price. The price to be paid by Tacoma for any Product purchased from Sequiam
will be governed by section 4.31 of this agreement. Unless otherwise stated,
prices are listed and are payable in United States Dollars. Prices are inclusive
of those items specifically identified within Section 4.3.1 and Exhibit A of
this agreement and exclusive of any item not so specified or described. In
addition to the purchase price, Tacoma and Sequiam will each pay half (50%) of
any costs which either party may incur including export duties, shipping
handling and other costs related to preparing the merchandise for sale.

 
4.3
Price Changes. Cost to manufacture products may change from time to time.
Sequiam agrees to use its reasonable effort to inform Tacoma of any anticipated
price changes in advance. Any price change will be effective (5) days after
written notice from Sequiam and will apply to all the Products ordered by Tacoma
after the effective date of the change.

 

 
4.3.1
Pricing. Pricing for Tacoma Products shall be based upon the following formula:
cost of manufacture + 15% burden rate + $.50 per unit debt service of Sequiam
and other parties loans to Tacoma.



This provision may be amended only through written consent of both parties.
 
4.4
Payment.

 

 
4.4.1
Tacoma must pay for and must accept all Tacoma Products shipped by Sequiam
pursuant to Tacoma’s purchase orders.

 

--------------------------------------------------------------------------------




 
4.4.2
Payment of any sums due to Sequiam hereunder must be made by wire transfer or
cleared check in United States Dollars. Unless otherwise agreed in writing,
Tacoma must pay in full to Sequiam the applicable purchase price plus 50% of all
additional costs (including such items as duties, tax, freight, etc.). As
specified in 4.31, Tacoma must also pay to Sequiam 50% of the debt service
payment in 4.31 per unit of item sold as repayment of Sequiam loans to Tacoma
for so long as any principal or interest balance remains outstanding.

 
4.5
Promotion. Tacoma and Sequiam will actively promote the sale of Tacoma Products
in the Territory to the best of its ability. Both parties will provide necessary
information and advice to promote the sale of Tacoma Products in the Territory.
Both parties shall provide a schedule of planned events (for the duration of
this Agreement) to the other party within sixty (60) days of the date hereof.

 
4.6
Reporting. Tacoma shall inform Sequiam of Tacoma’s activities and of market
conditions within the Territory through monthly sales reports that provide
Customer identity and location.

 
4.7
Support Services. Tacoma shall provide and maintain, adequate customer service
facilities and properly trained staff to carry out first line support of Tacoma
Products within Territories not covered in agreement section 1.1B (distributor
appointment) and to Sequiam, including but not limited to, reasonable telephone
support of Customers, diagnosis of reported problems with Tacoma Products
purchased by the Customer. Tacoma will also implement all support programs and
upgrade procedures for Tacoma Products as required by Sequiam from time to time.
Sequiam will provide hardware support as described in the warranty section of
this agreement.

 
 
Article 5 - Sequiam's Rights
 
5.1
Right of Inspection. Sequiam shall have the right, at reasonable times during
business hours, to inspect the sales and customer records of Tacoma with 2
working days prior written notice.

 
5.2
Change of Design. Sequiam may, at any time and without liability to Tacoma,
improve or modify any Product or feature of any Product. Sequiam will not be
obliged to make any change or upgrade in any Product shipped to Tacoma prior to
the official introduction of any change to the same. Sequiam may, without
liability to distribute, fill any order placed by Tacoma for any given Product
by substituting therefore a modified or changed version of the same, so long as
there is no significant loss of performance and/or functionality by reason of
the substitution. Each change to Tacoma Products and the resultant new modified
products are the property of Sequiam.

 
5.3
All customer lists related to the Tacoma Products will be shared by Sequiam and
Tacoma. Both parties will be granted reasonable access to this information.



Article 6 -Returns
 
6.1
Defective Product. Tacoma Products may be returned by Tacoma to Sequiam that
Tacoma or its customer finds defective. If Sequiam has insufficient inventory to
replace the customer’s defective merchandise Tacoma shall immediately place a
purchase order for replacement goods in a quantity greater than or equal to the
return amount.

 
Article 7 -Trademarks, Copyrights And Trade Secrets
 
7.1
Use. All of the Tacoma Products and Sequiam Products which are sold by Tacoma
directly or indirectly must bear the authorized trademark of Sequiam.

 
7.2
Tacoma’s obligations under this license shall survive the termination of this
Agreement, regardless of the cause of termination.

 
7.4
Confidentiality.

 
Each party shall keep all proprietary and confidential information of the
delivering party,
including, without limitation, its business, prospects, technical know-how,
methods, procedures, data, specifications, designs, software code, and formulas
not previously disclosed (the "Information") received by it or its agents,
affiliates, representatives or employees confidential and shall not, without the
delivering party's prior written consent, disclose or use, or permit the
disclosure or use by its agents, affiliates, representatives or employees of,
any such Information, other than in connection with its duties under this
Agreement. Moreover, each party agrees to reveal the Information to its agents,
affiliates, representatives and employees more solely for the purpose of
performing this Agreement, to inform such persons of the confidential nature of
the Information and obtain the agreement of such persons to act in accordance
with the terms and conditions of this Section.
 

--------------------------------------------------------------------------------



Article 8 - Intellectual Property Infringement
 
8.1
Notice. Each party will promptly notify the other in writing if the party has
notice of:

 

 
8.1.1
any infringement of any patent, trademark, copyright, trade secret or other
intellectual property rights vested in Tacoma(the "Intellectual Property
Rights") related to Tacoma Products; and/or

 

 
8.1.2
any actual or potential claim in which the use of Tacoma Products may infringe
on the actual or alleged Intellectual Property Rights of any other person or
entity.

 
8.2
Indemnity. Sequiam shall have no liability whatsoever with respect to any
alleged infringement where Tacoma Products sold by Tacoma (within territory not
covered by Sequiam) that have been used in a manner for which it was not
intended by Sequiam or where any alleged infringement results from a
modification of any of such Products, or parts thereof, after its sale by
Sequiam to Tacoma.

 
Article 9 - Sequiam's Warranties to Tacoma
 
9.1
Sequiam’s Warranties to Tacoma. Sequiam warrants to Tacoma, and not its
customers, end users, agents or representatives, that Tacoma Products will
perform in accordance with Sequiam’s Warranty Policy as in effect from time to
time. The current version of such Warranty Policy is shown in Exhibit B hereto
and shall be the only warranty under this Agreement until a new warranty is
provided to Tacoma in writing signed by an authorized officer of Sequiam. Any
replacement warranty will be provided in advance to Tacoma for approval who will
not unreasonably withhold a response. Tacoma will provide a response within 3
business days.

 
Article 10- Sequiam’s Liability
 
10.1
Sequiam shall not have any liability to Tacoma or any Customer, in tort,
contract or otherwise, for claims, losses, damages or injuries arising out of
the design, manufacture, sale, use, licensing or performance of any of the
Products or in connection with any matter of any nature arising out of or in
connection with this Agreement.

 
NOTWITHSTANDING THE FOREGOING, SEQUIAM SHALL NOT BE LIABLE TO TACOMA OR
CUSTOMERS, FOR ANY INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES WHATSOEVER WHICH
ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE DESIGN, MANUFACTURE,
SALE, USE, LICENSING OR PERFORMANCE OF ANY OF TACOMA PRODUCTS, INCLUDING,
WITHOUT LIMITATION, DAMAGES ARISING FROM DELAY OF DELIVERY OR FROM LOSS OF
PROFITS, DATA, BUSINESS OR GOODWILL, EVEN IF SEQUIAM IS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
Article 11 - Tacoma's Warranties
 
11.1
Warranties to Sequiam. Tacoma represents and warrants to Sequiam that Tacoma is
a company duly incorporated, existing in good standing under the laws of Taiwan
with all requisite power, authority and license to own, operate, license and
lease its properties and to carry on its business as now being and is
contemplated to be conducted under this Agreement and is qualified to do
business in every jurisdiction where such qualification is required. Tacoma is
not in default in the performance, observance or fulfillment of its articles of
incorporation or bylaws.

 
11.2
Indemnity. Tacoma shall, at its sole expense, indemnify, defend and hold Sequiam
harmless against any and all claims, losses or damages (including without
limitation, penalties, punitive damages and lost profits), together with all
costs and expenses related thereto (including without limitation, attorneys'
fees and costs and business interruption expenses), arising from, related to or
in connection with: (a) the inaccuracy or breach of any representation or
warranty of Tacoma contained in this Agreement; (b) any representations or
warranties made by Tacoma or any of its employees or agents to Customers as to
the performance of Tacoma Products, which representations or warranties were not
expressly made under Sequiam then current Warranty Policy; and (c) the
activities of Tacoma or its employees in the distribution of Tacoma Products.
Such indemnification shall extend to any and all actions, suits or proceedings
incidental to any such claims, losses or damages.

 

--------------------------------------------------------------------------------



11.3
Remedies. The rights and remedies provided to the parties in this Agreement
shall be each party's exclusive rights and remedies for breach of contract.

 
Article 12 - Import/Export Restrictions
 
12.1
Compliance. Tacoma shall comply, at its sole cost, with the terms of its import
license or import documentation and Sequiam’s corresponding export license and
with all countries within the defined Territory, foreign and local laws and
regulations, and International Agreements and Treaties (including, without
limitation, laws regarding or limiting export of strategic and/or high
technology products to certain countries) in performing its obligations and
duties hereunder and in any of its dealings with or relating to Sequiam and/or
any Product.



Tacoma and Sequiam will use their best efforts to ensure that Customers will
similarly comply with said laws and export licenses.
 
Article 13 - Taxes and Other Deductions
 
13.1
Withholding. Sequiam reserves the right to withhold payment of monies to Tacoma
by Sequiam under this Agreement due to non-payment of monies owed to Sequiam by
Tacoma.

 
13.2
Taxes. Except as otherwise expressly provided in this Agreement, Tacoma shall
pay directly, and indemnify Sequiam against and repay Sequiam on demand for, any
and all income, franchise, sales, use, personal property, ad valorem,
value-added, stamp or other taxes, levies, customs, duties or other imposts or
fees, together with any loss, liability, claim, costs or expenses, interest and
penalties incurred by Sequiam as a result of Tacoma’s failure to pay any such
taxes when due.

 
Article 14 - Mediation
 
14.
Mediation. The parties shall endeavor to resolve any dispute arising out of or
relating to this Agreement by mediation. Unless otherwise agreed, the parties
will each select a mediator and the two mediators will select a third.

 
Article 15 - Entire Agreement
 
15.
Entire Agreement. This Agreement, together with its attached Exhibits (all of
which are incorporated herein by this reference and made a part hereof),
contains the entire agreement between the parties hereto, and supersedes all
other oral or written representations, statements, promises, agreements and
letters or other expressions of intent of any kind with respect to the subject
matter hereof. This Agreement may not be modified or amended without the prior
written consent of the parties and any subsequent purchase orders or standard
business forms or agreements of either Sequiam or Tacoma shall not be an
amendment hereto or revision hereof, whether or not received, accepted, approved
or signed by Sequiam and/or Tacoma. However, the foregoing shall not limit the
right of Sequiam to amend, from time to time in its sole discretion, the Prices
or the Warranty Policy.

 
Article 16 - Force Majeure
 
16.
Force Majeure. Neither party hereto shall have any liability for delay or
non-fulfillment of any terms of this Agreement caused by any cause not within
such party's direct control (but excluding financial inability) such as act of
God, force Majeure, war, riots or civil disturbance, strikes, accident, fire,
transportation conditions, labor and/or material shortages, governmental
controls, regulations and permits and/or embargoes.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed in their respective names by their duly authorized representatives.
 
Sequiam Biometrics, Inc.
 
Tacoma Technology, Inc.
     
By:
   
By:
               
Name:
   
Name:
               
Title:
   
Title:
               
Date:
   
Date:
               


--------------------------------------------------------------------------------



Product Description & Product Pricing
 
EXHIBIT A (Part 1)


Tacoma Products
 
All Tacoma products listed below including all future product derivatives yet to
be manufactured and any other products they have developed.
 
Name: CMOS I
Description: Biometric sensor module
 
Name: CMOS II
Description: Biometric sensor module
 



ACCEPTANCE OF EXHIBIT A:
 
Sequiam Biometrics, Inc.
 
Tacoma Technology, Inc.
     
By:
   
By:
               
Date:
   
Date:
   


--------------------------------------------------------------------------------




EXHIBIT B
 
Sequiam's Warranty
 
I.
Limited Warranty.

 
(A)
Sequiam warrants to Tacoma that it has right, title, and interest in Product(s)
to rightfully transfer to Tacoma free of any liens and that Product(s) furnished
will be new, merchantable, free from defects in material and workmanship, and
will conform to and perform in accordance with respective Product specifications
for one (1) year from the date of delivery. Should Tacoma Products not perform
according to applicable Product specifications Sequiam shall repair replace the
Product, at Sequiam's sole cost and expense.

 
(B)
Disclaimer of Warranties. EXCEPT FOR THE LIMITED WARRANTIES SET FORTH IN SECTION
10.1 AND IN THIS EXHIBIT B, SEQUIAM MAKES NO WARRANTIES OR REPRESENTATIONS TO
TACOMA OR TO ITS END-USER CUSTOMERS WITH RESPECT TO TACOMA PRODUCTS, THE
PERFORMANCE OF TACOMA PRODUCTS, THE DOCUMENTATION PROVIDED WITH RESPECT TO
TACOMA PRODUCTS, OR ANY SERVICES PROVIDED HEREUNDER. SEQUIAM EXPRESSLY DISCLAIMS
ANY AND ALL OTHER WARRANTIES OF ANY KIND, CONCERNING TACOMA PRODUCTS,
DOCUMENTATION AND SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OR ANY OTHER EXPRESS OR IMPLIED WARRANTY, WHETHER ARISING IN LAW, CUSTOM,
CONDUCT OR OTHERWISE.

 
(C)
Neither Tacoma nor its sales representatives, agents or third party Tacoma’s or
marketers has the authority to make or bind Sequiam to any affirmation,
warranty, guarantee,, or representation, whether written or oral, concerning
Tacoma Products.



(D)
Defective Product(s) in warranty will be returned to Sequiam for repair or
replacement at no charge to Tacoma. Tacoma shall notify the Sequiam's Customer
Service Organization to describe the nature of the defective product. The
Sequiam will assess the problem and provide shipping instructions including
assigning an return goods authorization number (RGA) to facilitate the shipment
of the defective Product back to the Sequiam. Unless otherwise agreed by the
Sequiam and Tacoma, Sequiam shall complete repairs and ship repaired Product(s),
or replace Product(s), within fifteen (15) business days of receipt of defective
Product(s) at Sequiam factory location in the Continental United States. Tacoma
shall bear the risk of in-transit loss or damage up to the point the Product(s)
is placed in the possession of the carrier and Sequiam shall bear the cost of
transportation charges for shipment to Sequiam of the Product(s) to be repaired
or replaced. For return shipments from Sequiam to Tacoma, Sequiam shall bear the
risk of in-transit loss or damage and shall prepay and bear the cost of
transportation charges for shipment of the Product(s) which has been repaired or
replaced. If the Product(s) returned is not defective or is not in warranty,
Sequiam shall promptly advise Tacoma in writing of this. In such cases, Sequiam
shall either (1) return the Product(s) to Tacoma at Tacoma's expense and risk in
its "as-received" condition or (2) repair the Product(s) if so instructed by
Tacoma in writing and charge Tacoma for labor, parts, and shipping in accordance
with Article II "Repairs Not Covered under Warranty."

 
(E)
Any replacement, repair, modification, installation, or other service performed
by Sequiam shall be warranted, commencing with the date upon which repaired
Product(s) is returned to Tacoma for the remainder of the unexpired period of
the warranty or ninety (90) days, whichever is greater.



(F)
The warranties herein do not extend to Product(s) to the extent that such
Product(s) have

 
(1)
been subject to misuse, neglect, accident, or abuse not caused by Sequiam;

 
(2)
been wired, repaired, or altered by anyone other than Sequiam without Sequiam's
approval;

 
(3)
been improperly used by any personnel, including Tacoma and Customer;

 
(4)
been used in violation of the appropriate written instructions furnished to
Tacoma; or

 
(5)
been subjected to improper temperature, humidity, or other environmental
conditions, and such action is the cause of the damage or malfunction.

 
II.
Repairs Not Covered under Warranty

 

--------------------------------------------------------------------------------




 
(A)
In addition to repairs provided for under the "Warranty" section of this policy,
Sequiam agrees to provide repair services on all Product(s) ordered hereunder
during the respective periods during which Product(s) is manufactured by
Sequiam, and for a period of one (1) year after Product(s) has been Sequiam
discontinued.

 
(B)
Repair pursuant to this Article II shall be performed and billed at Sequiam's
prevailing repair charge rates.

 
ACCEPTANCE OF EXHIBIT B:
 
Sequiam Biometrics, Inc.
 
Tacoma Technology, Inc.
     
By:
   
By:
               
Date:
   
Date:
   

 

--------------------------------------------------------------------------------


 